Exhibit 10.72

 

Execution Copy

 

TAX SHARING AGREEMENT

 

This TAX SHARING AGREEMENT, made as of this 1st day of August, 2005 (this
“Agreement”), by and among CONSOL Energy Inc., a Delaware corporation
(“Parent”), and CNX Gas Corporation, a Delaware corporation (“Gasco”).

 

Recitals

 

  A. Parent and Gasco are members of an affiliated group (the “Group”) within
the meaning of Section 1504(a) of the Internal Revenue Code of 1986, as amended
(the “Code”), of which Parent is the common parent corporation; and

 

  B. It is desired to set forth the rights and obligations of the parties with
respect to consolidated tax liability of the Group, and to set forth certain
other matters relating to the filing of consolidated returns and the payment of
tax for the Group; and

 

  C. It is the intention of the parties that Gasco shall bear its fair share of
the Group’s consolidated Federal income tax liability, and to the extent
applicable, state income tax liability.

 

Now therefore, for and in consideration of the premises and mutual covenants and
agreements herein contained and intending to be legally bound, each of Parent
and Gasco agree as follows:

 

1. Definitions

 

As used herein, the following terms shall have the following meanings:

 

Adjustment shall have the meaning set forth in Section 10.

 

Code shall mean the Internal Revenue Code of 1986, as amended.

 

Deconsolidation shall have the meaning set forth in Section 13.

 

Federal Group Consolidated Return shall have the meaning set forth in Section 2.

 

Federal Income Taxes shall mean the taxes imposed by Sections 11, 55 and 59A of
the Code (or any successor provisions), as well as any penalties, additions to
tax and interest imposed with respect thereto.

 

Gasco means CNX Gas Corporation, a Delaware corporation.

 

Gasco Items shall have the meaning set forth in Section 10.

 

Gasco Stand-Alone Attribute shall have the meaning set forth in Section 6.

 

Gasco Subgroup shall mean the group of corporations consisting of Gasco and all
corporations which would constitute an affiliated group (within the meaning of
Section 1504(a) of the Code) of which Gasco was the common parent corporation
were it not for the fact that Gasco is a member of the Group.



--------------------------------------------------------------------------------

Tax Sharing Agreement

 

Group Consolidated Return shall have the meaning set forth in Section 2.

 

Group shall mean the affiliated group (within the meaning of Section 1504(a) of
the Code) of which Parent is the common parent corporation.

 

Parent shall mean CONSOL Energy Inc. a Delaware corporation.

 

Post-Deconsolidation Year shall mean any taxable year which ends after a
Deconsolidation.

 

Pre-Agreement Year shall have the meaning set forth in Section 9.

 

Records shall have the meaning set forth in Section 11.

 

Spin-Off shall have the meaning set forth in Section 13.

 

Stand-Alone Tax Liability shall have the meaning set forth in Section 5.

 

State Group Consolidated or Combined Return shall have the meaning set forth in
Section 2.

 

State Income Tax shall mean any tax imposed by the various states or
commonwealths wherein Gasco or any member of a Gasco Subgroup has a taxable
presence or may be required to share in the combined tax return filed by Parent.

 

2. Filing of Consolidated United States Federal and State Income Tax Returns

 

For each taxable year in which Gasco is a member of the Group, the Group (a)
shall file consolidated Federal income tax returns (“Federal Group Consolidated
Returns”) and Gasco hereby consents to join in such Federal Group Consolidated
Returns, and (b) may be required to file certain consolidated or combined State
Income Tax returns (“State Group Consolidated or Combined Returns” and together
with the Federal Group Consolidated Returns, collectively, the “Group
Consolidated Returns”) and Gasco hereby consents to join in such State Group
Consolidated or Combined Returns. The Parent, on behalf of the Group, shall
prepare and file such Group Consolidated Returns, and shall make all remittances
of Federal Income Tax and State Income Tax (including estimated tax), as
required by law. Parent shall, in its sole discretion, have exclusive control
over the preparation and filing of Group Consolidated Returns (including,
without limitation, making any elections with respect thereto, providing,
however, that any election that affects only Gasco shall be made, after
consultation with Gasco, in a manner that is reasonable and fair to Gasco).

 

3. State and Other Tax Reporting

 

In the event consolidated, combined or similar reporting is available but not
required for purposes of state income taxation, Parent, in its sole discretion,
shall determine whether to report in such manner. In the event that such a
consolidated or combined tax return is filed, Gasco’s share of consolidated or

 

2



--------------------------------------------------------------------------------

Tax Sharing Agreement

 

combined tax liability shall be determined, and payments with respect thereto,
shall be made in accordance with the principles of this Agreement. If
consolidated or combined reporting is not available, or is not used, with
respect to any tax, Gasco agrees to file such returns or reports, and to pay
such amounts of tax, at the time, and in the manner, required by law.

 

4. Sharing of Information; Cooperation

 

(a) Parent and Gasco shall cooperate fully in the determination of the amount of
estimated tax payments, the preparation and filing of Group Consolidated
Returns, tax planning, determination of appropriate reserves for current and
deferred taxes and the administration of the Group’s tax matters, including
executing any consents or other documents, providing Parent with all
information, and providing Parent with access to any records, that are necessary
in connection with such determination, preparation, filing, planning or
administration, or with any audit or examination, or which are reasonably
requested by Parent in connection therewith.

 

5. Payments By Gasco

 

Each year, at the times and in the manner set forth in Section 7, Gasco shall
make payments in an amount equal to Gasco’s Stand-Alone Tax Liability. For
purposes of this Agreement, the “Stand-Alone Tax Liability” of Gasco shall be
the amount (but not below zero) of Federal Income Tax and State Income Tax
liability (in those cases where Gasco joined in the filing of a State Group
Consolidated or Combined Return with the Group), which Gasco would have incurred
had it filed a separate Federal Income Tax or State Income Tax return for all
years subject to this Agreement (as provided in Section 9), provided, however,
that the determination of Gasco’s Stand-Alone Tax Liability shall not take into
account any deduction or other tax benefit attributable to the exercise of an
option to purchase Parent stock by an employee of Gasco. The determination of
Gasco’s Stand-Alone Tax Liability shall be made in a manner that reflects all
elections, positions, and methods used in the Group Consolidated Return as
actually filed (or will be filed) and otherwise shall be prepared in a manner
consistent with such Group Consolidated Return. The determination of Gasco’s
Stand-Alone Tax Liability shall reflect any carryovers of net operating losses,
net capital losses, excess tax credits, or other tax attributes from prior years
subject to this Agreement which could have been utilized by Gasco (excluding,
however, those attributes utilized on a Group Consolidated Return for which a
payment was made by Parent to Gasco pursuant to Section 6 hereof) if Gasco had
never been included in the Group and Gasco had actually filed separate returns
(prepared in a manner consistent with that set forth in this Section 5 for
determining Gasco’s Stand-Alone Tax Liability), but shall not reflect any tax
benefits that arise from any adjustment to a Pre-Agreement Year or carryovers of
any tax attributes from a Pre-Agreement Year, regardless of whether such
attributes were utilized (on audit or otherwise) on a tax return of Parent in a
Pre-Agreement Year, provided, however, that in the case of any limitations on
the use of net operating losses, credits or other tax attributes which, in the
Group Consolidated Return as actually filed, are determined on a consolidated
basis (such as the foreign tax credit limitation) or by taking into account
items related to persons other than the member which generated such tax
attribute (such as the limitation on the deductibility of interest expense under
Code §163(j)), Gasco’s Stand-Alone Tax Liability shall be determined based on
the actual amount of such limitations in the Group Consolidated Return as filed,
and not by recalculating such limitations as though separate Federal income tax
returns were filed. For purposes of this Agreement, the term “credit” or “tax
credit” shall not include any credit for amounts of tax previously paid.

 

3



--------------------------------------------------------------------------------

Tax Sharing Agreement

 

6. Use of Net Operating Losses or Credits

 

If, for a taxable year subject to this Agreement, a calculation of Gasco’s
Stand-Alone Tax Liability in accordance with the principles of Section 5 results
in a net operating loss, net capital loss, excess tax credit or other tax
attribute (a “Gasco Stand-Alone Attribute”), which is actually utilized in a
Group Consolidated Return (including any amendments thereto), then, within 30
days after the later of (i) the due date for the Group Consolidated Return
(taking into account any extensions thereof) or (ii) the date such Gasco
Stand-Alone Attribute is actually realized in cash (whether directly or by
offset), Parent shall pay to Gasco an amount equal to the lesser of (x) the
refund which Gasco would have received as a result of the carryback of such
Gasco Stand-Alone Attribute to any prior year or years (determined as if such
attributes could not be carried back to any year prior to the earliest year
subject to this Agreement) or (y) the tax savings or tax benefit realized by
Parent with respect to the use of such Gasco Stand-Alone Attribute in a Group
Consolidated Return. All calculations of deemed refunds pursuant to this Section
6 shall include interest computed as if Gasco had filed a claim for refund or an
application for a tentative carryback adjustment pursuant to Section 6411(a) of
the Code on the date on which the Group Consolidated Return is filed.

 

7. Timing and Manner of Payments

 

(a) At least 5 business days before each quarterly payment of estimated Federal
Income Tax or State Income Tax is due on behalf of the Group, Gasco shall
provide to Parent an estimate of Gasco’s Stand-Alone Tax Liability and any other
information reasonably necessary to determine the amount of Gasco’s share of
such quarterly payment, based on a reasonable estimate in accordance with the
principles of Section 5, and shall pay such amount to Parent.

 

(b) No later than 5 business days before the due date (taking into account
extensions) of the Federal Group Consolidated Return or any State Group
Consolidated or Combined Return for each taxable year, Gasco shall (i) determine
its Stand-Alone Tax Liability for such year, (ii) shall notify Parent of such
amount, and (iii) provide information to Parent as is reasonably necessary to
verify such amount. To the extent such amount exceeds the amounts previously
paid by Gasco pursuant to Section 7(a) for such year, Gasco shall, together with
such notice, pay the difference to Parent. To the extent the amount of Gasco’s
Stand-Alone Tax Liability for a year is less than the amount previously paid by
Gasco pursuant to Section 7(a) for such year, Parent shall, within 5 business
days of such notice, refund the difference to Gasco.

 

(c) In the event Parent shall dispute Gasco’s calculation of any payments due
under paragraph (a) or (b) of this Section 7, Parent shall promptly so notify
Gasco, and the parties shall jointly attempt to resolve such dispute. In the
event the parties are unable to resolve such dispute within 10 days, the matter
shall be referred to a nationally recognized accounting firm, selected by Parent
and reasonably acceptable to Gasco, for resolution. The fees of such accounting
firm shall be borne one-half by Parent and one-half by Gasco. Upon resolution of
a dispute (whether by agreement of the parties or by the accounting firm)
appropriate payments shall promptly be made to reflect such resolution.

 

(d) Any amounts due under this Agreement which are not paid when due shall bear
interest at a rate equal to the rate, as in effect from time to time, applicable
to underpayment

 

4



--------------------------------------------------------------------------------

Tax Sharing Agreement

 

of Federal Income Tax, plus one percentage point. In addition, if, as a result
of Gasco’s failure to make any payments when due under this Agreement, or other
failure to comply with the terms of this Agreement, Parent incurs any penalty or
addition to tax, Gasco shall promptly reimburse Parent for such penalty or
addition to tax.

 

8. Indemnification

 

Provided that Gasco has fully complied with all of its obligations under this
Agreement, Parent agrees to indemnify and hold harmless Gasco from and against
any Federal Income Tax and any State Income Tax liability in excess of amounts
which Gasco is required to pay under this Agreement. Parent agrees to indemnify
and hold harmless Gasco, and Gasco agrees to indemnify and hold harmless Parent
and each other member of the Group from and against any damages arising from any
breach by Parent or Gasco of their respective obligations under this Agreement.

 

9. Years to Which This Agreement Applies

 

This Agreement shall apply to taxable years ending on or after the date hereof.
Any taxable year of Gasco prior to the years to which this Agreement applies is
referred to herein as a “Pre-Agreement Year.”

 

10. Redetermination of Tax Liability

 

(a) In the event the Internal Revenue Service or any state or commonwealth seeks
to redetermine the Group’s consolidated Federal Income Tax or State Income Tax
liability (as applicable) for a taxable year, Parent shall have, except as
provided in Section 10(b) below, complete control of any examination or other
proceeding with respect to such redetermination (including, without limitation,
whether to contest any proposed adjustment, and the form in which any such
contest shall be adjudicated. Gasco shall assist and cooperate with Parent
during the course of any proceedings related to a proposed redetermination or
contest thereof.

 

(b) Parent shall give Gasco notice of and consult with Gasco with respect to any
issues relating to items of income, gain, loss, deduction or credit of Gasco
(“Gasco Items”). Notwithstanding the provisions of Section 10(a), Parent shall
delegate to Gasco full responsibility for conducting an examination or other
proceeding, or the portions of an examination or other proceeding, which relate
solely to Gasco’s tax liability. Parent shall not settle or otherwise compromise
any Gasco Item that would result in additional liability for Gasco under this
Agreement without the written consent of Gasco, which consent shall not be
unreasonably withheld.

 

(c) In the event Parent, in its sole discretion, decides to contest any proposed
redetermination of any Gasco Item by paying additional tax and seeking a refund,
Parent shall so notify Gasco, and, within 5 days of such notice, Gasco shall pay
to Parent an amount equal to the amount by which Gasco’s Stand-Alone Tax
Liability would be increased if such Gasco items were determined adversely.

 

(d) Gasco shall reimburse Parent for all reasonable out-of-pocket expenses
€(including, without limitation, legal, consulting and accounting fees) in the
course of proceedings described in this Section 10 to the extent such expenses
are reasonably attributable to Gasco Items.

 

5



--------------------------------------------------------------------------------

Tax Sharing Agreement

 

(e) To the extent that any audit, litigation or claim for refund with respect to
a Group Consolidated Return results in an additional payment of tax (including a
payment of tax made preliminary to commencing a refund claim or litigation) or a
refund of tax (any such additional payment or refund, an “Adjustment”) relating
to the treatment of a Gasco Item for an Agreement Year, Gasco’s Stand-Alone Tax
Liability for such year shall be recalculated to reflect such adjustment. Within
5 days after any such Adjustment, Gasco or Parent, as appropriate, shall make
additional payments or refund payments to the other party reflecting such
Adjustment, plus interest pursuant to Section 7(d) of this Agreement, calculated
as if payments by and to Gasco pursuant to Sections 5 and 6 of this Agreement
and this Section 10 were payments and refunds of Federal Income Taxes or State
Income Taxes. Gasco shall further pay to Parent the amount of any penalties or
additions to tax incurred by the Group as a result of an adjustment to any Gasco
Item for an Agreement Year.

 

11. Document Retention, Access to Records and Use of Personnel

 

Until the expiration of the relevant statute of limitations (including
extensions), Gasco and Parent shall (i) retain records, documents, accounting
data, computer data and other information (collectively, the “Records”)
necessary for the preparation, filing, review, audit or defense of all tax
returns relevant to an obligation, right or liability of either party under the
Agreement; and (ii) give Parent or Gasco, as the case may be, reasonable access
to such Records held by the other party and to its personnel (insuring their
cooperation) and premises to the extent relevant to an obligation, right or
liability of either party under this Agreement. Prior to disposing of any such
Records, Parent and Gasco, as the case may be, shall notify the other party in
writing of such intention and afford the other party the opportunity to take
possession or make copies of such Records at its discretion and expense.

 

12. Application to Gasco Subgroup

 

If, for any taxable year, there exists a Gasco Subgroup, such Gasco Subgroup
shall be treated as a single corporation insofar as its rights and obligations
vis á vis Parent are concerned. Accordingly, for a year in which a Gasco
Subgroup exists, (i) all references herein to Gasco shall apply to the Gasco
Subgroup, (ii) the computation of Gasco’s Stand-Alone Tax Liability under
Section 5 shall be made as though all members of the Gasco Subgroup filed a
consolidated Federal Income Tax or State Income Tax return (as applicable) which
included only such members and for which Gasco was the common parent
corporation, (iii) Gasco shall act as agent for all members of the Gasco
Subgroup in dealing with Parent under this Agreement, and (iv) other appropriate
adjustments shall be made to carry out the purposes of this Section 12.

 

13. Deconsolidation

 

In the event Gasco ceases, for any reason, to be a member of the Group (a
“Deconsolidation”), the provisions of this Section 13 shall apply.

 

(a) Section 5 shall not apply to any Post-Deconsolidation Year. For purposes of
applying Section 5 (including, without limitation, determining Gasco’s
stand-alone tax liability), Gasco’s taxable year shall be deemed to have closed
on the date of the Deconsolidation (notwithstanding that such year would not
have closed on such date had Gasco filed a separate Federal Income Tax or State
Income Tax return), and any period following such Deconsolidation shall be a
Post-Deconsolidation Year.

 

6



--------------------------------------------------------------------------------

Tax Sharing Agreement

 

(b) Section 4 shall apply only with respect to years to which Section 5 applies.
In addition, with respect to years following a Deconsolidation, each party shall
reasonably cooperate with the other, including providing information, materials
and documents, to the extent such party is in possession of information,
materials or documents relevant to the administration of taxes imposed on the
other party.

 

(c) Section 6 shall not apply following a Deconsolidation. Gasco hereby
covenants that it will elect (pursuant to Section 172(b)(3) of the Code and, to
the extent feasible, any corresponding or similar provision of state, local or
foreign law) to relinquish any right to carry back net operating losses from any
Post-Deconsolidation Year to any year which is not a Post-Deconsolidation Year.

 

(d) Section 10 shall not apply to any Post-Deconsolidation Year. In the event of
a tax examination (or other administrative or judicial proceeding) with respect
to a Post-Deconsolidation Year, Gasco shall not settle or compromise any item in
a manner which would affect the liability of either party to the other under
paragraph (d) of this Section 13 without the consent of Parent (which consent
shall not be unreasonably withheld).

 

(e) The parties hereto acknowledge that it is possible that, at some time in the
future, Parent may decide to distribute the stock of Gasco which it owns
(directly or indirectly) to its shareholders in a transaction which is intended
to qualify under Section 355 of the Code (a “Spin-Off”). Gasco covenants that it
will not, without Parent’s consent, take any action which would adversely affect
the ability to effect a Spin-Off, and further covenants that, in the event
Parent so decides, it will cooperate with Parent in effecting the Spin-Off
(including any internal restructuring in connection therewith). Without
limitation of the foregoing, Gasco agrees that, if requested by Parent, it will
(i) execute such documents, and make such representations, as are necessary to
obtain an opinion of counsel (or, in Parent’s discretion, a private letter
ruling) that the Spin-Off will be described in Section 355 of the code, (ii)
enter into agreements in connection with such Spin-Off, including, without
limitation, agreements which would (x) restrict the ability of Gasco to take any
action which would result in (x) the Spin-Off failing to qualify under Section
355 of the Code, (y) restrict the ability of Gasco to take any action which
would result in recognition of gain pursuant to Section 355(e) of the Code,
and/or (z) require Gasco to indemnify Parent or other Group members if the
Spin-Off does not so qualify or results in recognition of gain pursuant to
Section 355(e) of the Code as a result of Gasco’s actions or in connection with
certain acquisitions of Gasco or its capital stock by third parties, and (iii)
and take any other actions reasonably requested by Parent in connection with
such Spin-Off.

 

14. Confidentiality

 

Each of the parties hereto shall hold, and cause its directors, officers,
employees, advisors, and consultants to hold, in strict confidence all
information, materials or documents concerning the other party furnished it by
such other party or its representatives pursuant to this Agreement (except to
the extent that such information can be shown to have been (1) in the public
domain through no fault or such party or (2) later lawfully acquired from other
sources not under a duty of confidentiality by the party to which it was
furnished. Neither party shall release or disclose such information to any other
Person, except (i) to its directors, officer, employees, auditors, attorneys,
financial advisors, bankers or other consultants who shall be advised of and

 

7



--------------------------------------------------------------------------------

Tax Sharing Agreement

 

agree to be bound by the provisions of this Section 14, (ii) if compelled to
disclose by judicial or administrative process or, in the opinion of its counsel
by other requirements of law, or (iii) in connection with a tax examination or
other administrative or judicial proceeding in connection with the determination
of taxes.

 

15. Term

 

Except as provided in Section 13, this Agreement shall continue in full force
and effect until such time as each of Parent and Gasco agree to terminate it.

 

16. Prior Understandings; Incorporation by Reference

 

This Agreement supersedes all prior understandings and agreements, whether
written or oral, between the Parent and Gasco relating to the transactions
provided for herein, including any prior confidentiality agreements and
commitments. The Master Separation Agreement of even date herewith by and among
Parent and Gasco and various subsidiaries of each (the “Master Separation
Agreement”) and the other Ancillary Agreements (as defined in the Master
Separation Agreement) are incorporated by reference herein; provided, however,
that to the extent that there is any conflict between the terms of this
Agreement and the Master Separation Agreement or other Ancillary Agreements, the
terms of this Agreement shall control with respect to matters set forth herein.

 

17. Governing Law

 

The internal laws of the Commonwealth of Pennsylvania (without reference to its
principles of conflicts of law) shall govern the construction, interpretation
and other matters arising out of or in connection with this Agreement.

 

18. Notices

 

Each party giving any notice required or permitted under this Agreement will
give the notice in writing and use one of the following methods of delivery to
the party to be notified, at the address set forth below or another address of
which the sending party has been notified in accordance with this Section 18:
(a) personal delivery; (b) facsimile or telecopy transmission with a reasonable
method of confirming transmission; (c) commercial overnight courier with a
reasonable method of confirming delivery; or (d) pre-paid, United States of
America certified or registered mail, return receipt requested. Notice to a
party is effective for purposes of this Agreement only if given as provided in
this Section 18 and will be deemed given on the date that the intended addressee
actually receives the notice.

 

If to Parent:

 

CONSOL Energy Inc.

1800 Washington Road

Pittsburgh, PA 15241

Attention: William Lyons, Chief Financial Officer

Facsimile:

 

8



--------------------------------------------------------------------------------

Tax Sharing Agreement

 

If to Gasco:

 

CNX Gas Corporation

1800 Washington Road

Pittsburgh, PA 15241

Attention: Gary Bench, Chief Financial Officer

Facsimile:

 

19. Binding Effect and Assignment

 

This Agreement binds and benefits the parties and their respective successors
and assigns. Neither party may assign any of its rights or delegate any of its
obligations under this Agreement without the written consent of the other party
which consent may be withheld in such party’s sole and absolute discretion and
any assignment or attempted assignment in violation of the foregoing will be
null and void.

 

20. Severability

 

If any provision of this Agreement is determined to be invalid, illegal or
unenforceable, the remaining provisions of this Agreement, shall remain in full
force.

 

21. Counterparts

 

The parties may execute this Agreement in multiple counterparts, each of which
constitutes an original as against the party that signed it, and all of which
together constitute one agreement. The signatures of the parties need not appear
on the same counterpart. The delivery of signed counterparts by facsimile or
email transmission that includes a copy of the sending party’s signature is as
effective as signing and delivering the counterpart in person.

 

22. Amendment

 

The parties may amend this Agreement only by a written agreement signed by each
of Parent and Gasco and that identifies itself as an amendment to this
Agreement.

 

[remainder of page intentionally left blank]

 

9



--------------------------------------------------------------------------------

Execution Copy

 

IN WITNESS WHEREOF, the parties hereto have executed this Tax Sharing Agreement
the day and year first above written.

 

Attest:

 

CONSOL ENERGY INC.

/s/    Paige M. Greene

--------------------------------------------------------------------------------

 

By:

 

/s/    William J. Lyons

--------------------------------------------------------------------------------

Paige M. Greene, Assistant Secretary

 

Name:

 

William J. Lyons

   

Title:

 

Executive Vice President and Chief Financial Officer

 

Attest:

 

CNX GAS CORPORATION

/s/    Gary J. Bench

--------------------------------------------------------------------------------

 

By:

 

/s/    Ronald E. Smith

--------------------------------------------------------------------------------

Gary J. Bench, Secretary

 

Name:

 

Ronald E. Smith

   

Title:

 

Chief Operating Officer